Citation Nr: 1408907	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina.


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a schizoaffective disorder (mental disorder).

2. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse and friend.



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to May 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The undersigned conducted a December 2012 Travel Board hearing.  A transcript of the hearing is included in the electronic system.


FINDINGS OF FACT

1. The March 2004 rating decision denied the claim of entitlement to service connection for a mental disorder; the Veteran was properly notified of the adverse outcome and her appellate rights in a March 2004 letter and she did not file a notice of disagreement (NOD) to appeal the RO's decision.

2. The March 2004 rating decision denied the claim of entitlement to service connection for a bilateral knee disorder; the Veteran was properly notified of the adverse outcome and her appellate rights in a March 2004 letter and she did not file a notice of disagreement (NOD) to appeal the RO's decision.

3. Additional evidence received since the March 2004 rating decision is cumulative, redundant and does not relate to unestablished fact of service connection for a mental disorder.

4. Additional evidence received since the March 2004 rating decision is cumulative, redundant and does not relate to unestablished fact of service connection for a bilateral knee disorder.


CONCLUSIONS OF LAW

1. The March 2004 rating decision denying service connection for a mental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. The March 2004 rating decision denying service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

3. New and material evidence has not been received to reopen the service connection claim for a mental disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. New and material evidence has not been received to reopen the service connection claim for a bilateral knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the claimant be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

Prior to the initial rating decision in this matter, a February 2008 letter notified the Veteran of all five elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The February 2008 letter specifically addressed the issue of new and material evidence in relation to the Veteran's request to reopen her service connection claim for a mental disorder and for a bilateral knee disorder.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's STRs, VA examination and treatment records, and private medical records are in the claims file.  She has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

With regard to the December 2012 Board hearing, 38 C.F.R. § 3.103(c)(2) requires the hearing officer to assist the claimant by 1) fully explaining the issues in the case and 2) suggesting the submission of evidence that the claimant may have overlooked and that would advantage his or her position.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the December 2012 hearing, the undersigned noted the issue on appeal and the deficiency in the claim, and engaged in a colloquy with the Veteran towards substantiation of the claim.

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen this claim, a VA examination or opinion is not required.  See id.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 C.F.R. § 3.159 (2013); Barr, 21 Vet. App. at 312.

Petitions to Reopen

The Veteran claimed service connection for a mental disorder and a bilateral knee disorder in December 2003.  The RO denied the claim in a March 2004 rating decision and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran was notified of this decision and her appellate rights in a March 2004 letter in accordance with 38 C.F.R. § 19.25 (2013).  She did not initiate appellate review by perfecting her claim.  See 38 C.F.R. § 20.202 (2013) (setting forth requirements and timeframe for submitting a substantive appeal).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers.  "Material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that the "new and material evidence" standard is a "low threshold" for reopening, and explained, by way of an example, that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id.  The Court also explained that new and material evidence need only pertain to one unestablished element in order to reopen a claim, as long as such evidence, in light of evidence previously of record, raises a reasonable possibility of substantiating the claim.  Id. at 121.

The VA received the following new evidence after the March 2004 rating decision: December 2012 hearing testimony from the Veteran and the Veteran's friend; private medical records from Dr. Brooks Mays at the Pinehurst Medical Clinic; private medical records from Dr. D. Wells at First Choice Medical Group; statements by the Veteran as well as the Veteran's spouse and friend; VA medical treatment records from VAMC Fayetteville, North Carolina.


Reopening of the Claim for Service Connection for a Mental Disorder

The Veteran's service connection claim for a mental disorder was initially denied because the preponderance of the evidence weighed against aggravation of a personality disorder in service.  See April 1981 Rating Decision.  STRs showed that the Veteran's mental disorder preexisted service and that she received in-service treatment for her psychological symptoms.  However, they failed to show that her mental symptoms were aggravated by service.

The December 2012 hearing testimony is redundant of evidence already of record at the time of the last prior final denial of the claim for service connection for a mental disorder.  The friend testified that the Veteran was "having like nightmares and she was just screaming and hollering . . . they had to take her off the top bunk, put her on the bottom bunk."  See December 2012 Hearing Testimony.  The friend also testified that the Veteran appeared to be hearing voices.  The testimony repeats almost verbatim information that the friend provided in an October 2003 statement and is duplicative of information that is included in the Veteran's STRs regarding her difficulty sleeping.  See STRs dated from February 1979 to April 1979.

The new medical treatment records do not indicate that the Veteran's mental symptoms were aggravated by service or that they manifested to a compensable degree within a year of service - beyond what was of record in March 2004.  The VA treatment records document the Veteran's ongoing treatment for anxiety, depression, and other psychological disorders as well as for non-claim-related disorders.  They do not show treatment for a psychological disorder within a year of service.  The private medical treatment records from Dr. Wells also document the Veteran's ongoing anxiety, but do not reflect any information as to the source of the disorder.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

Similarly, the Veteran's statements received after the March 2004 rating decision do not indicate that her preexisting mental disorder was aggravated by service.  The statements clarify her claim for service connection for a current mental disorder-for example, her April 2010 substantive appeal confirms that her mental disorder predated service-document her current psychiatric symptoms and treatment, and reiterate that she received treatment for psychological problems in the Army.  See e.g. May 2007 Statement.  Similarly, a May 2007 statement by the Veteran's spouse noted that the Veteran's nerves were bad and that she takes medications on a daily basis for her anxiety.  Thus, the Veteran's statements relate to her current condition and not to the issue of aggravation.

The medical evidence and the statements submitted after the March 2004 decision do not, either by themselves or in connection with evidence previously included in the record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a mental disorder.  Thus, the new evidence is not material and the petition to reopen is denied.  See 38 C.F.R. § 3.156(a).





Reopening of the Claim for Service Connection for a Bilateral Knee Disorder

The Veteran's service connection claim for a bilateral knee disorder was initially denied in April 1991.  The RO found that the Veteran's left knee condition preexisted service and that it was not aggravated during service.  The RO also found that the Veteran's bilateral knee disorder (arthritis) was not shown to have incurred in or been aggravated by active service, or to have manifested to a compensable degree within a year of separation from service.

The December 2012 hearing testimony is redundant of evidence already of record at the time of the last prior final denial of the claim for service connection for a bilateral knee disorder.  The Veteran testified that she performed pushups in the snow during basic training and that the pushups resulted in bloody cuts on both of her knees.  The Veteran's friend testified that she saw "a little blood . . . It wasn't a lot of blood" coming out of the Veteran's knees.  See December 2012 Hearing Testimony; see also November 2006 and August 2006 Veteran's Statements (stating that her knees began to bleed after she was required to do push-ups in the snow).  The testimony repeats information that the Veteran provided in an October 2001 statement in which she stated that her knees became swollen and began to bleed in service.  It also repeats information contained in the Veteran's STRs regarding in-service treatment for tender and swollen knees.  See STRs dated from November 1978 to January 1979. 

Neither the medical evidence nor the statements submitted after March 2004 relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a bilateral knee disorder.  VA treatment records chronicle the Veteran's ongoing treatment for chronic knee pain to include the use of prescription knee braces and a wooden cane, diagnostic tests that show osteoarthritis in both knees, and a diagnosis for traumatic arthritis.  VA treatment records do not contain a medical opinion or other evidence that indicates that the Veteran's current knee disorders manifested in service or within a year of service.  See August 2006 VA Medical Records.  Similarly, the statements submitted after the March 2004 rating decision document the Veteran's current and ongoing knee pain, but do not indicate that her left knee disorder was aggravated by service or that her bilateral knee disorder manifested in or within a year of service.  Thus, the new medical evidence and/or new statements do not indicate that the Veteran's left knee disorder was aggravated by service or that her bilateral knee disorder manifested in service or to a compensable degree within a year of service.  

In summary, the medical evidence and the statements submitted after the March 2004 decision do not, either by themselves or in connection with evidence previously included in the record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claims.  The new evidence is not material and the petition to reopen is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for a mental disorder is not reopened.

The claim for service connection for a bilateral knee disorder is not reopened.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


